Title: To Benjamin Franklin from Eyre Whalley, 25 July 1758
From: Whalley, Eyre
To: Franklin, Benjamin


In July 1758 Franklin, accompanied by his son William, took the first of the extended journeys in the British Isles or on the Continent that became his annual practice during his London residence except when his official duties prevented. He thought that these travels contributed greatly to his health, as they certainly did to his pleasure and to the number of his friends and acquaintances. The first of these trips was to the English Midlands, where he visited the ancestral homes of his and Deborah’s families, looked up such relatives as he could find there, and pursued the genealogical inquiries he so greatly enjoyed. This document and several of those which follow show the principal results of his quest. For the most complete account of the journey, see his letter to Deborah, September 6, below, pp. 133–46, and for the English Franklins, see above, I, l–liii, lxviii–lxix.
  

Ecton July 25th. 1758
The Register of Ecton in the County of Northampton begins September 25th. 1559. Those contained in it of the Name of Franklin are taken out in the Words and Spelling of the Register; and are as followeth, viz.
Baptized.
Ap. 8. 1563. Robeart Son of Thomas Franckline.
Augst. 1. 1565. Jane daughter of Thomas Franckline.
May 16. 1567. John Son of Thomas Francklyne.
May 9. 1570. James Son of Thomas Francklyne.
May 26. 1573. Henry Son of Thomas Francklyne.
Feby. 28. 1595. Thomas Son of Henry Francklyne.
Octr. 8. 1598. Thomas Son of Henry Francklin.
Mar. 11. 1637. Thomas Son of Thomas Francklin.
Nov. 7. 1641. Samuel Son of Thomas Francklin.
Mar. 23. 1650. Benjamin Son of Thomas Francklin and Jane his wife.
Octr. 29. 1654. Hannah daughter of Francklin and Jane his wife borne 23d.
Jany. 3. 1657. Josia Son of Thomas Francklin and Jane his wife born Decr. 23.

Octr. 24. 1673. Mary daughter of Thomas Francklin Junr. and Helen his wife
Mar. 10. 1677. Elizabeth daughter of Josias Franklin and Anne his wife.
Buried.
Augst. 29. 1565. Jane daughter of Thomas Francklyne.
Augst. 11. 1598. Thomas Son of Henry Francklyne.
Octr. 23. 1631. Henry Francklyn, Husbandman.
Jany. 29. 1646. —Franklin, an aged Widow.
Octr. 30. 1662. Jane wife of Thomas Franklin Senior.
Feby. 3. 1663. Awdrey wife of Nicolas Franklin.
Septr. 1. 1696. Elizabeth Franklin Widow aged 79.
Jany. 7. 1702. Thomas Franklin, Clerk to the Commissioners for Taxes.
Mar. 16. 1711. Helen Widow of Thomas Franklin.
Married
Feby. 5. 1561. John Walsh and Margerye Francklyne.
Octr. 30. 1595. Henry Francklyne and Agnes Joanes.
Feby. 4. 1630. Nicolas Francklyn and Awdrey Bett.


Sir
I have very carefully examined the Registers of this Parish, and the above are all I can find either Baptized, Married, or Buried, of the Name of Franklin: you, Sir, are descended from Henry the youngest Son of the first Thomas mentioned in the Register. Thomas, the only Surviving Son of which Henry was your Grandfather. Elizabeth daughter of Josias Franklin and Anne his wife,    Baptized 10th of Mar. 1677. I Suppose was the eldest Child of your Father. The Omissions from the year 1641. to the year 1650. common in most Registers, were probably owing to the Confusions of those times. If I can give you any farther Light or Satisfaction in anything, you may command me. With Compliments to you and your Son, I am, Sir, your most obedient Servant
Eyre Whalley

 Addressed: To / Benjn. Franklin Esq / at / Mrs. Stevenson’s / in / Craven Street / London
